Citation Nr: 1625190	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-21 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from October 1985 to August 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board previously considered and denied the Veteran's appeal in a May 2015 decision.  The Veteran appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2016 order, vacated the Board's decision and remanded the appeal for further consideration.  The Veteran's claim is once again before the Board for appellate review.


FINDING OF FACT

The Veteran has been diagnosed with obstructive sleep apnea that is etiologically related to injuries sustained during his period of active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  The Veteran claims service connection for obstructive sleep apnea as directly related to his period of active service.

Treatment records indicate the Veteran suffered a trauma to the face in July 2006 which resulted in sinus and orbital fractures.  In February 2008, prior to the Veteran's separation from service, he underwent a septoplasty to treat an obstructive right nasal septal deviation.  In July 2009, less than one year following service separation, the Veteran was diagnosed via a sleep study with mild obstructive sleep apnea with mild snoring.  Significantly, in May 2016, the Veteran submitted a statement from Dr. C.I., who noted the July 2006 facial injury and opined that, based on his review of the Veteran's records and 18 years of clinical experience, the 2006 facial trauma is as likely as not to be either the sole cause of, or at least a major contributor to, the Veteran's obstructive sleep apnea.  The Board notes there is no negative etiological opinion of record.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the positive medical opinion submitted by the Veteran, and resolving all doubt in his favor, the Board finds that service connection for obstructive sleep apnea is warranted.

ORDER

Service connection for obstructive sleep apnea is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


